Citation Nr: 1032908	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-28 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether the Veteran's brother may be recognized as a dependent 
"helpless child" of the Veteran for the purpose of compensation 
on the basis of permanent incapacity for self-support prior to 
attaining the age of 18 years. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister 




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1980 to July 1983 and from November 1990 to May 1991.  He 
served in the Southwest Asia theater of operations from January 
1991 to May 1991.  This matter pertains to the Veteran's disabled 
adult brother, adopted by the Veteran in April 2007, who will be 
referred to as L. hereinafter. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied entitlement to the benefit 
currently sought on appeal.

The Veteran and his sister appeared before the undersigned Acting 
Veterans Law Judge sitting at the RO in April 2010 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Additional evidentiary development is required before the issue 
of recognition of L. as a helpless child for VA compensation 
purposes is ready for Board adjudication.  See 38 C.F.R. § 19.9 
(2009).  Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.

In particular, the record currently establishes that L. is an 
individual shown to be permanently incapable of self-support by 
reason of mental or physical defect, and has been shown to be 
disabled to this degree prior to attaining the age of 18 years.  
See, e.g., Physician's statement, April 2008; see also 38 C.F.R. 
§ 3.356 (2009).  

The record also establishes that the Veteran assumed legal 
guardianship for L. in October 2003 and assumed physical custody 
and full-time care obligations for him in December 2003.  See 
District Court orders, October & December 2003.  Subsequently, 
after the death of the Veteran's mother, the Veteran legally 
adopted his adult brother in April 2007.  See Adoption decree, 
April 2007. 

Although the brother in question is an adult in his 40's, he may 
still be considered a "child" of the Veteran for VA purposes 
if, as here, he became permanently incapable of self-support 
before reaching the age of 18 years, was adopted by the Veteran, 
and was a member of the Veteran's household at the time he became 
18 years of age, i.e., in or before 1986.  38 C.F.R. 
§ 3.57(a)(3); Adoption decree, April 2007 (showing L.'s date of 
birth in 1968).  

To this end, the Veteran asserted in hearing testimony before the 
undersigned that his family, including the brother in question, 
were recognized as his military dependents and lived together as 
a single "household" or family unit, dependent upon the 
Veteran, during his military service at Fort Campbell, Kentucky, 
during his first period of active duty from 1980 to 1983.  As 
such, records of this Veteran's family status at the time of this 
military service may directly support the claim at hand, and 
should be sought from any available Federal source.  38 C.F.R. 
§ 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, Department of Defense, Department 
of the Army, or any other appropriate 
entity to obtain verification of this 
Veteran's family and/or household status, 
to include any recognized military 
dependents, during his first period of 
active duty from January 1980 to July 1983.  

Records sought should include the Veteran's 
full official military personnel file 
(OMPF), pay records for the enlistment in 
question, any available records from family 
housing at Fort Campbell, Kentucky, and 
documentation from the Defense Enrollment 
Eligibility Reporting System (DEERS) if 
available. 

Any and all records obtained through these 
development efforts must be associated with 
the claims file.  If any identified record 
is unavailable, the RO/AMC should so 
specifically state, and the documentation 
used in making that determination should be 
set forth in the claims file.  All 
attempts to obtain these records, 
including those which may ultimately 
prove unsuccessful, must be documented 
in the claims folder.  The Veteran must 
be notified of the attempts made and why 
further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains  
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


